ALTENBERND, Judge.
Jim A. Bass appeals his judgments and sentences for fleeing or attempting to elude at high speed and aggravated assault. We affirm without prejudice to Mr. Bass’s right to file a timely motion pursuant to Florida Rule of Criminal Procedure 3.800(c) or 3.850.
Mr. Bass was charged with driving while license suspended or revoked,1 fleeing or attempting to elude at high speed,2 and two counts of aggravated assault with a deadly weapon on a law enforcement officer.3 He negotiated a plea agreement by which all charges were dismissed except for fleeing at high speed and one count of the lesser-included offense of aggravated assault. The written plea agreement provided for concurrent sentences of five years’ incarceration. A condition of the plea was that Mr. Bass would subsequently appear as scheduled for sentencing. After the plea was accepted, Mr. Bass failed to appear for sentencing. He was arrested three days later at or near his family’s home in Avon Park. At the sentencing hearing, without the benefit of the negotiated sentence, he received a sentence of fifteen years’ incarceration for the offense of fleeing at high speed and five years’ consecutive incarceration for the aggravated assault. See Quarterman v. State, 527 So.2d 1380 (Fla.1988) (holding that failure to appear for sentencing when it is a condition of the plea voids sentencing provisions of the negotiated plea).
The written judgment contains a scrivener’s error, designating the fleeing at high speed as a third-degree felony rather than a second-degree felony and omitting the high-speed classification. On remand, this error should be corrected. Mr. Bass is not entitled to any relief on direct appeal concerning his sentences. If he wishes to seek any relief from his lengthy sentence, he must file either a timely motion for reduction of sentence pursuant to rule 3.800(c) or a motion to withdraw his plea pursuant to rule 3.850.
Affirmed with instructions.
NORTHCUTT and LaROSE, JJ., Concur.

. § 322.34(3)(a), Fla. Stat. (2004).


. § 316.1935(3)(a), Fla. Stat. (2004).


.§§ 784.021(l)(a), ,07(2)(c), Fla. Stat. (2004).